DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and presented for examination on the merits.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were filed on 08/24/2020, 09/10/2021, and 03/11/2022.  The IDS are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, the claims are indefinite because of lack of clarity.  Claims 3 and 12 each recite ascorbic acid as the reducing agent.  Claims 2 and 11, the claims upon which claims 3 and 12 depend upon, respectively, recite L-ascorbic acid.  It is unclear whether the ascorbic acid in claims 3 and 12 are meant to further limit, i.e., is a subset of L-ascorbic acid, or whether the ascorbic acid is meant to be in addition to any of the reducing agents listed in claims 2 and 11 including L-ascorbic.  For the purpose of applying prior art during examination, either interpretation will be construed as encompassed by the claim.  However, appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0211090 (A1) to Johnson et al. (“Johnson”).
Regarding claim 1, Johnson discloses a method of making metallic or elemental silver.  Abstract; para. [0002], [0040].  The method includes the steps of (a) providing silver-containing compounds (solids comprising non-elemental silver) (para. [0043]); and (b) adding organic acid (exposing to reducing agent) such that metallic silver is yielded (convert at least a portion of the non-elemental silver from the solids to elemental silver) (para. [0044]).  Para. [0042].  In one embodiment, the silver compound can be disposed in the solvent (silver-containing solution and/or suspension) and then added to (combined with) the organic acid also in solvent.  Para. [0042].  The dispersion can have a slurry-like consistency.  Para. [0048].
Regarding claims 2 and 3, the organic acid can be lactic acid, citric acid, or ascorbic acid or a combination thereof.  Para. [0044].
Regarding claims 5-7, the silver-containing compound can be silver sulfate (silver salt) or silver oxide.  Para. [0043].
Regarding claim 8, the silver-containing compound may be provided in the solvent such that it is not soluble (without first solubilizing the non-elemental silver).  Para. [0046].
Regarding claim 9, the fractional yield is greater than 90% (para. [0057]), which falls within the claimed range.
Regarding claim 10, Johnson discloses a method of making metallic or elemental silver.  Abstract; para. [0002], [0040].  The method includes the steps of (a) providing silver-containing compounds (silver in non-elemental form) (para. [0043]); and (b) adding organic acid (reducing agent) such that metallic silver is yielded (reducing agent contacts the silver in non-elemental form and reduced to elemental silver) (para. [0044]).  Para. [0042].  In one embodiment, the silver compound can be disposed in the solvent (silver-containing solution and/or suspension) and then added to (combined with) the organic acid also in solvent.  Para. [0042].  The dispersion can have a slurry-like consistency.  Para. [0048].
Regarding claims 11 and 12, the organic acid can be lactic acid, citric acid, or ascorbic acid or a combination thereof.  Para. [0044].
Regarding claim 14, the silver-containing compound is not soluble or slightly soluble in the solvent (at least a portion of the silver in non-elemental form is part of a solid or remains solid).  Para. [0046].
Regarding claims 15 and 16, there is no amine complex, and the silver-containing compound is not in the form of a complex.
Regarding claims 17-19, the silver-containing compound can be silver sulfate (silver salt) or silver oxide.  Para. [0043].
Regarding claim 20, the silver-containing compound can be slightly soluble in the solvent (at least a portion of the silver in non-elemental form is in the form of solubilized silver ions).  Para. [0046].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claims 2 and 11 above, and further in view of US 2012/0171499 (A1) to Rouse (“Rouse”).
Regarding claims 4 and 13, Johnson teaches that the organic acid can be lactic acid, citric acid, ascorbic acid, oxalic acid, or a combination thereof (para. [0044]), but does not specifically teach erythorbic acid.  
However, it is has been held that it is obvious to combine equivalents or substitute equivalents that are known to have the same use or purpose.  See MPEP § 2144.06(I), (II).  Erythorbic is a known organic acid used in the production of metallic silver, as taught by Rouse.  Rouse, directed to methods of making silver ribbons, teaches that useful reducing agents needed to reduce Ag+ to Ag0 include ascorbic acid, erythorbic acid, citric acid, oxalic acid, and formic acid, with preferred acids being ascorbic acid and erythorbic acid.  Para. [0029].  Therefore, it would have been obvious to one of ordinary skill in the art to have used erythorbic acid in place of or in addition to the organic acids of Johnson because erythorbic acid is art-recognized substance useful and successful in the reduction of ionic silver to elemental silver, which is the objective of Johnson’s process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 18, 2022